Rodey, J udge,
delivered tbe following opinion:
Tbe issue before us is raised by tbe motion of counsel for tbe defendant that tbe cause be transferred from tbe Ponce division of tbis court to tbe San Juan division for trial. Counsel for plaintiff opposes tbis. Botb sides bave submitted tbe matter on written arguments.
The action is on a fire insurance policy, and tbe damage claimed is tbe sum of $6,000, with interest and costs. Tbe suit was originally filed in tbe insular district court of Ponce, but was removed to tbis court at tbe instance of tbe defendant,— tbe proper grounds of removal existing in law. Tbe district court of Ponce naturally ordered tbe transcript sent to tbe nearest division of tbis court.
Tbe facts, as set out in tbe motion and gathered from tbe pleadings, all of which are presumably admitted, is that it will bé more convenient for all tbe parties to bave tbe case tried at San Juan, for tbe reason that tbe property which was insured was located in tbe city of Caguas, which is only some 20 miles south of San Juan, while tbe city of Ponce is some 50 or more miles southwest of Caguas and over a mountain range.
It appears from tbe record that tbe insurance policy was originally issued by tbe defendant to Henry Escande & Company of Caguas, who assigned it to plaintiff, Jaime Mendez, of Ponce. Tbe defense set up in the answer is that tbe fire was a fraudulent one, and that tbe insured intentionally burnt out tbe insured premises.
We are cited to § 81 of tbe Code of Civil Procedure of 1904, as reason why tbis transfer should not be made. That section really does not govern tbis court, as there is for tbis court but *595one district in Porto Rico, with three divisions; but ordinarily we should follow the local law and the convenience of the parties in the trial of transitory actions.
The section referred to states that such actions must be tried in the district in which the defendants or some of them reside at the commencement of the action, and that if none of the defendants reside in Porto Pico, the case may be tried in any district selected by the plaintiff. The motion sets forth that Fritze Lundt & Company, who have their headquarters in San Juan, are the agents for the insurance company, and the natural inference is that the actual person or persons who do business for the defendant live at San Juan,, and that all the books, papers, and records of the defendant are situated there.
Counsel for plaintiff has filed an intelligent and ingenious argument, setting forth many reasons why the cause should not be transferred. In point of distance, Caguas is much nearer to San Juan than it is to Ponce, and the facilities for transportation are better. Presumably the plaintiff will have little proofs to put in save in rebuttal, because, after he introduces his insurance policy, and proves its execution and the destruction of the property, and the proofs of loss, he will have made his case; and if, on rebuttal, he has to controvert proofs that he wilfully burnt the insured premises, it will be easier for him to bring these witnesses 20 miles, from Caguas to San Juan, than 50 miles, from Caguas to Ponce, over a mountain range.
Pule 28 of this court sets forth that the cause shall be transferred when it shall appear, on a hearing, to be for convenience of the parties and their witnesses.
We think that it is manifestly proper to make the transfer in this case, and therefore it will be so ordered.